PRIMECAP ODYSSEY FUNDS ADDENDUM TO THE TRANSFER AGENT SERVICING AGREEMENT THIS ADDENDUM dated as of the 14th day of June, 2010, to the Transfer Agent Servicing Agreement dated as of October 19, 2004 (the "Agreement"), is entered into by and between PRIMECAP ODYSSEY FUNDS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and USBFS desire to modify the Agreement; and WHEREAS, Section 9 of the Agreement allows for modification by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Section 9.Term of Agreement; Amendment is hereby superseded and replaced in its entirety with the following: Section 9.Term of Agreement; Amendment A. This Agreement shall become effective as of October 19, 2004, as amended as of June 14, 2010 and will continue in effect for a term ending on the earliest of (i) April 1, 2013, (ii) the date on which the combined net asset value of the Trust reaches $9 billion, or (iii) the date of termination by the Trust pursuant to Section 9 (B).Subsequent to April 1, 2013, this Agreement may be terminated by either party at any time without penalty upon giving 90 days prior written notice to the other party or such shorter period as is mutually agreed upon by the parties. Notwithstanding the foregoing, this Agreement may be terminated by either party without penalty upon the breach by the other party of any material term of this Agreement if such breach is not cured within 15 days of notice of such breach to the breaching party.This Agreement may not be amended or modified in any manner except by written agreement executed by USBFS and the Trust, and authorized or approved by the Board of Trustees. B. Notwithstanding any other provision of this Agreement to the contrary, the Trust may elect to terminate this Agreement at any time prior to the end of the term for any reason, without penalty, upon giving USBFS 120 days notice, in which event the Trust agrees to pay the following fees: a. all reasonable fees associated with converting services to successor service provider (not to exceed three months service fees); 1 b. all reasonable fees associated with any record retention and/or tax reporting obligations that may not be eliminated due to the conversion to a successor provider. c. all reasonable out-of-pocket costs associated with b. above. These fees shall not be construed as a penalty under any provision of this Agreement. Exhibit C, the fees of the Agreement, is hereby superseded and replaced in its entirety with Amended Exhibit C attached hereto. Exhibit D, Internet Access Services, is hereby added to the Agreement. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PRIMECAP ODYSSEY FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Joel P. Fried By: /s/ Michael R. McVoy Title:Co-Chief Executive Officer
